Citation Nr: 1116387	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-34 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility from March 14-17, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1965 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June and July 2008 by the Department of Veterans Affairs Medical Center (VAMC) in Little Rock, Arkansas.

The Veteran requested a Board hearing to be conducted at the RO in connection with the current claim.  The hearing was scheduled and subsequently held in December 2010.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted additional medical evidence with a waiver of RO jurisdiction.  Therefore, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran was treated from March 14-17, 2008, at the Arkansas Heart Hospital in Little Rock, Arkansas.

2.  The Veteran had no service-connected disabilities at the time he received care at the Arkansas Heart Hospital.

3.  A VA or other Federal facility/provider was not feasibly available after the point at which the Veteran was stabilized.



CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the unauthorized medical expenses incurred from March 14-17, 2008, at the Arkansas Heart Hospital.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120-121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran contends that pursuant to the Veterans Millennium Health Care and Benefits Act, he is entitled to payment or reimbursement for medical care received from March 14-17, 2008 at the Arkansas Heart Hospital (AHH) in Little Rock, Arkansas.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).    

Preliminarily, the Board notes that VA authorized payment for services rendered at AHH for March 14, 2008, only.  However, payment for the remainder of the Veteran's period of hospitalization at AHH was denied in VAMC decisions dated June 2008 and July 2008.  In particular, the VAMC found that the Veteran was stabilized, VA facilities were feasibly available for care, and transfer to a VAMC could have been safely affected.  Resolution of the Veteran's claim, therefore, turns on a determination as to (1) when the Veteran was stabilized and (2) whether VA facilities were feasibly available at that time.

When determining whether a VA facility was feasibly available, consideration must be given to the urgency of the Veteran's condition, the relative distance of any travel involved, and the length of any delay that would have been required to obtain treatment from a VA facility.  38 C.F.R. § 17.53 (2010).

The Veteran was transferred from St. Mary's Regional Medical Center (SMRMC) to AHH on March 14, 2008, for additional evaluation after experiencing ventricular fibrillatory arrest with successful resuscitation.  A cardiac catheterization performed that same day revealed evidence of 75 percent mid left anterior descending stenosis and total distal left anterior descending occlusion.  The Veteran also had mild left ventricular dysfunction with apical inferior hypokinesis.  It was noted that the Veteran had a temperature of 102 degrees prior to arriving at the cardiac catheterization laboratory.  The Veteran also underwent a successful left anterior descending angioplasty on March 14, 2008.  

In an AHH pulmonary consultation note dated March 15, 2008, it was noted that the Veteran was transferred to AHH for further evaluation because the VAMC had no beds available.  The Veteran developed a fever following the angioplasty which was treated intravenously with antibiotics.  According to the pulmonologist, the Veteran likely had aspiration pneumonitis.  The pulmonologist recommended discontinuance of the antibiotics unless the Veteran developed purulent sputum production, and urged continuance of intravenous betablockers in an attempt to treat the Veteran's proximal atrial fibrillation with rapid ventricular response.  The pulmonologist also recommended a Plavix and Coumadin prophylaxis and monitored the Veteran for bleeding.

A treatment note dated March 16, 2008, found the Veteran to be in no acute distress.  His active problems included aspiration pneumonitis, proximal atrial fibrillation, bradycardia, and uncontrolled hypertension, among other conditions.  The Veteran denied chest pain, shortness of breath, or other complaints.  However, additional consultation was requested due to the Veteran's recurrent proximal atrial fibrillation, bradycardia, and uncontrolled hypertension.  

A discharge summary associated with this episode of care indicated that the Veteran had normal sinus rhythm on March 17, 2008.  He was discharged to home that day and instructed to follow-up with VA regarding his atrial fibrillation and Warfarin therapy.  The Veteran also expressed a desire to follow-up with VA's cardiology clinic at that time.  

In July 2008, the Veteran submitted a statement in which he disagreed with the VAMC decision to deny his claim.  In particular, the Veteran stated that the VAMC was contacted on March 14, 2008, and that there were no beds available there.  According to the Veteran, VA cleared him to go to AHH.  Furthermore, the Veteran recalled that AHH staff told him that he would be transferred to VA when a bed became available.  He further stated that "I know that VA was contacted on more than one occasion."  

D.M., an AHH representative submitted a statement in support of the Veteran's claim in August 2008.  In particular, D.M. indicated that the Veteran was initially transferred to AHH on March 14, 2008, because VA was on diversion.  D.M. recounted the nature and severity of the Veteran's condition on March 14 and stated that he was not stable for transfer on March 15-16, 2008, due to the fact that he was running a temperature, had blood pressure problems, and was one day removed from an acute myocardial infarction.  According to D.M., AHH made several calls to VA, including on the day of the Veteran's discharge, to inquire about bed availability.  AHH was repeatedly told that there were no acute beds available.  Moreover, D.M. stated that without a place to transfer the Veteran, it was AHH's responsibility to keep the Veteran as an inpatient until he was stable for discharge or until a bed became available at the VAMC.  It was noted that the Veteran was discharged to home on March 17, 2008.      

D.M submitted another statement in November 2008 in which she reiterated that VA had no beds available on March 15, 2008.  In any case, D.M. stated that the Veteran was not stable for discharge at that time because he was one day status-post a significant myocardial infarction and ventricular fibrillation.  D.M. also pointed out that the Veteran went into atrial fibrillation and required continuous cardiac monitoring and intravenous medications.  On March 16, 2008, D.M. indicated that the Veteran's blood pressure was 161/102 and that he required frequent monitoring and intravenous medications.  According to D.M., VA still had no beds.

As noted above, the Veteran testified in support of the current claim in December 2010.  Specifically, the Veteran stated that he notified hospital personnel at SMRMC that he wished to be taken to a VA medical facility for continued care after suffering a heart attack.  Several calls were made to the VAMC, but no beds were available, so the Veteran stated that he was transferred to AHH.  At AHH, the Veteran received further evaluation and ultimately had a surgical procedure which resulted in stent placement.  Again, the Veteran testified that he made daily requests to be transferred to the VAMC, but was told that VA still had no available beds.  

Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding of payment or reimbursement for medical care rendered at AHH from March 14-17, 2008.  The Board is aware that there is conflicting medical evidence of record regarding the point at which the Veteran was stable for safe transfer in this case.  In this regard, the VAMC determined that the Veteran was stable for safe transfer to a VA medical facility on March 15, 2008.  An undated clinical review by a VA physician confirmed this conclusion.  On the other hand, medical treatment records from AHH, including D.M's August 2008 and November 2008 statements, indicated that the Veteran was not stable for safe transfer to a VA medical facility due to complications of and recovery from his significant acute myocardial infarction.

In the Board's opinion, the evidence concerning the Veteran's stability for safe transfer is in relative equipoise.  Additionally, even if the Veteran was found stable for safe transfer to a VA medical facility, the record makes clear that no such beds were available for the Veteran's use during the time period in question.  The Board finds highly credible and probative the statements from the Veteran as well as AHH administrators and physicians that (1) AHH contacted the VAMC several times during this episode of care (including on the day of discharge) in an attempt to arrange safe transfer; and (2) AHH was repeatedly informed that no beds were available at the VAMC.  Aside from the June 2008 and July 2008 decisions denying the Veteran's claim, there is no evidence contained in the combined health record to refute the assertions concerning the lack of available beds.  Moreover, the VAMC's decisions do not cite to specific evidence to support this conclusion and, therefore, they are entitled to limited probative value on this point.  

Accordingly, the Veteran's claim of payment or reimbursement for medical care rendered at AHH from March 14-17, 2008 is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from March 14-17, 2008 at the Arkansas Heart Hospital is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


